United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3248
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Willard Begay

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: May 11, 2015
                                Filed: July 29, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

      Willard Begay challenges the denial of his motion for acquittal. He argues that
the evidence is insufficient to prove he assaulted a federal employee in violation of
18 U.S.C. § 111. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.
       This “court reviews de novo the sufficiency of the evidence to sustain a
conviction.” United States v. Wiest, 596 F.3d 906, 910 (8th Cir. 2010). A verdict is
sustained if “any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).
This court reviews the evidence most favorably to the verdict. Id.

        Michael Williams was a correctional counselor at the Federal Medical Center
(FMC). One of his duties was to aid in conflict resolution between inmates. He
decided to move Begay to another cell for his safety. He called Begay to his office
to tell him that. At the end of the conversation, Williams began to handcuff Begay
in order to take him to his new cell. Begay turned and punched Williams in the left
eye with a closed fist. Williams stepped backward. Begay picked up a computer
printer, raised it over his head, and threw it at Williams’s face. The printer hit
Williams just below his left eye. Williams radioed for help. Several officers removed
Begay from the room. Williams suffered an orbital bone fracture and lacerations on
the cheek and eyelid.

      A violation of 18 U.S.C. § 111(b) requires that (1) Begay forcibly assaulted a
federal employee (2) voluntarily and intentionally (3) inflicting bodily injury (4)
when the federal employee was engaged in the performance of official duties. See
United States v. Drapeau, 644 F.3d 646, 652 (8th Cir. 2011).

       Begay does not contest that Williams was assaulted. He testified he did not do
it; Williams testified he did. Williams also identified Begay in a video entering his
office and leaving in handcuffs. Two other correctional officers testified that Begay
was the only person in the room with Williams when they arrived. “The jury has the
sole responsibility to resolve conflicts or contradictions in testimony, and credibility
determinations are resolved in favor of the verdict.” Wiest, 596 F.3d at 910. Viewing
the evidence most favorably to the verdict, a rational jury could find that Begay was
the one who attacked Williams.

                                          -2-
       The other elements are undisputed. Williams’s testimony, photographs of his
face, and the testimony of three other witnesses show actual physical contact and
bodily injury. See United States v. Schrader, 10 F.3d 1345, 1348 (8th Cir. 1993).
Williams’s job as a correctional counselor was to aid in conflict resolution between
inmates, including relocating Begay for his safety. See United States v. Street, 66
F.3d 969, 978 (8th Cir. 1995) (“Engaged in . . . performance of official duties”
requires “acting within the scope of what [he was] employed to do”). A rational jury
could find beyond a reasonable doubt that Begay violated 18 U.S.C. § 111.

                                        *******

      The judgment is affirmed.
                     ______________________________




                                        -3-